

114 HR 6251 IH: PCAOB Enforcement Transparency Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6251IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Garrett introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo promote transparency by permitting the Public Company Accounting Oversight Board to allow its
			 disciplinary proceedings to be open to the public, and for other purposes.
	
 1.Short titleThis Act may be cited as the PCAOB Enforcement Transparency Act of 2016. 2.Open meetings authorizedSection 105(c)(2) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(c)(2)) is amended to read as follows:
			
 (2)Public hearingsHearings under this section shall be open to the public unless the Board, on its own motion or after considering the motion of a party, orders otherwise..
 3.Publication of determinationsSection 105(d)(1)(C) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(d)(1)(C)) is amended by striking (once any stay on the imposition of such sanction has been lifted).
		